DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed May 25, 2022, are acknowledged. Claim 1 is amended. Claims 13-14 are cancelled. Claims 28-34 are newly added. No new matter has been added. Claims 1, 3, 10-12, 20-21, 24-25 and 27-34 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 10-12, 24-25, 27-28, 31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Daido (previously cited, “Isotropic polymer bonded Nd-Fe-B magnets (NEOQUENCH-P”) in view of Hamano (previously cited, US 6494968 B1), Kikuchi (previously cited, US 20030156964 A1), Ueyama (US 20180033530 A1), Bose (previously cited, US 2010/0314572 A1), Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”, submitted in IDS filed May 14, 2018), and Kline (previously cited, US 20080111275 A1).
Regarding Claims 1 and 24-25, Daido discloses a method for producing an isotropic bonded permanent magnet (“isotropic polymer bonded magnets based on Nd-Fe-B” Section 1, Para. 1; “injection molded Nd-Fe-B magnets” Section 1, Para. 2), the method comprising: 
(i) incorporating a solid precursor material, the solid precursor material comprising polymer and isotropically magnetic particles having a hard magnet composition and an elongated shape (“mixture of Nd magnet powder and high performance polymer…isotropic bonded magnets” Section 4, Para. 1; “injection molded Nd-Fe-B magnets” Section 1, Para. 2; “raw material powder…nanocrystalline flakes” Section 1, Para. 1).
One of ordinary skill in the art would recognize that Nd-Fe-B magnet powder is considered a powder with particles having a hard magnet composition and appreciate that the powder would be isotropically magnetic such that it produced an isotropic bonded magnet. One of ordinary skill in the art would appreciate that a flake would read on the broadest most reasonable interpretation of the term elongated.
Daido does not disclose the size of the nanocrystalline flakes (one of ordinary skill in the art would appreciate that nanocrystalline refer to the grain size within the flakes or particles, not the size of the flake or particle as a whole).
Hamano discloses a similar invention wherein isotropic magnetic flakes comprise a size of up to 500um in order to provide a leafing effect, an improved residual magnetic flux density and maximum energy product, and such that the particles have excellent rust preventability (see Col. 4, lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lamellar shaped particle of up to 500um in size, as taught by Hamano, for the invention disclosed by Daido. One would be motivated to do this in order to have a powder which provides a leafing effect, has an improved residual magnetic flux density and maximum energy product, and has excellent rust preventability.

Daido does not disclose which types of polymers are used for the bonded magnet, and whether the polymer is a thermoplastic crosslinkable polymer.
Hamano further teaches that it is well-known in the art of manufacturing isotropic bonded magnets to use thermoplastic resin such as EVA (ethylene-vinyl acetate copolymer) in order to produce bonded magnets by injection molding or extrusion molding (see Col. 14, lines 16-25).
Similarly, Kikuchi teaches that it is well-known in the art of manufacturing isotropic bonded magnets to use thermoplastic resin such as EVA (ethylene-vinyl acetate copolymer) in order to properly form the desired shape of the bonded magnet by injection molding, compression molding or extrusion molding (see para. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used EVA, and therefore a thermoplastic crosslinkable polymer, as taught by Hamano and Kikuchi, for the invention disclosed by Daido, because this polymer is a well-known polymer used in the manufacturing of isotropic bonded magnets (see teaching by Hamano and Kikuchi above).

Daido is silent to the amount of particles having a hard magnetic composition included in the solid precursor material, and thus does not disclose wherein the magnetic particles are included in an amount of 20-70wt%.
Bose discloses a similar invention from producing a bonded magnet wherein the hard magnetic particles in an amount of 20-70vol% (“proportion of magnetisable particles is between 1 and 70% by volume, preferably between 10 and 50% by volume” [0030]; one of ordinary skill in the art would be able to routinely convert and reasonably appreciate that 1-70vol% would overlap with the range of 20-70wt%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 1-70vol% magnetic particles, such as 10vol% magnetic particles, as taught by Bose, for the invention disclosed by Daido, Hamano and Kikuchi. For example, a bonded magnet with 10vol% magnet particles (as taught by Bose) and 90vol% EVA thermoplastic crosslinking polymer (as taught by Hamano and Kikuchi), and assuming approximately 7.4g/cm3 density for magnetic powder Nd2Fe14B, and approximately 0.95g/cm3 density for EVA, would give approximately 46wt% magnetic particles, which reads on the claimed limitations. One would be motivated to use this amount of magnetic particles in order to successfully produce a bonded magnet, and to balance flexibility with magnetic properties. 
Furthermore, it would have been obvious to one having ordinary skill in the art to have included the claimed amount of magnetic particles, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 

Daido does not disclose wherein the solid precursor material comprises carbon filaments selected from carbon nanotubes, platelet nanofibers, and graphene nanoribbons.
Ueyama teaches a similar invention wherein magnetic powder is added to a resin material (see para. [0114]). Ueyama teaches wherein carbon filament filler agents are added to improve the mechanical strength, including fillers such as carbon fiber, graphite fiber, carbon nanofiber, carbon nanotubes and carbon black (see para. [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a carbon filament filler material, such as carbon nanotubes, as taught by Ueyama, for the invention disclosed by Daido, Hamano, Kikuchi and Bose, in order to improve the mechanical strength of the magnet.

 
Daido in view of Hamano and Kikuchi further disclose wherein the thermoplastic crosslinkable polymer comprises (Claim 1) vinyl acetate units to result in a flexible bonded permanent magnet, and further wherein the thermoplastic crosslinkable polymer (Claim 24) is poly(ethylene)-co-vinyl acetate (see Hamano, Col. 14, line 25; see Kikuchi, para. [0141]), and wherein the isotropic magnet is manufactured in the absence of a magnetic field to produce a desired shape (“unlike anisotropic bonded magnets…these magnets are not magnetized during the pressing. Therefore, it is easier to prevent magnetic particle contamination“ Daido, Section 2, Para. 1; “complicated shapes” Section 4, Para. 2).
One of ordinary skill in the art would recognize that EVA meets the instantly claimed thermoplastic crosslinkable polymer of Claim 24, poly(ethylene)-co-vinyl acetate. Further, one of ordinary skill in the art would appreciate that a bonded magnet with EVA would result in a flexible bonded magnet because the precursor material is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Daido, Hamano and Kikuchi discloses manufacturing by injection molding and extrusion molding (see Hamano, Col, 14, line 18; see Kikuchi, para. [0141]; injection and extrusion molding would involve the use of a nozzle, see Daido, Pg. 2, Image depicting ‘injection molding’ which shows nozzle at the end of screw portion); however, Daido, Hamano, Kikuchi and Bose do not expressly disclose manufacturing the bonded magnet by additive manufacturing via extrusion through a nozzle.
Huber discloses a method for producing a bonded permanent magnet by extrusion through a nozzle and by additive manufacturing such that 
(i) a precursor material and hard magnetic particles are incorporated into an additive manufacturing device (see Pg. 4, Col. 2, Par. 1; see Fig. 4, “Printed isotropic NdFeB magnet”; see Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1), wherein 
(ii) the precursor material is melted in said additive manufacturing device by heating said solid precursor material in said additive manufacturing device to a temperature below the melting temperature of the thermoplastic crosslinkable polymer in the solid precursor material to render the solid precursor material softened and extrudable but not in a completely melted state (“meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point” Pg. 2, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that just above the softening point would produce a softened and extrudable material which is not completely in the melted state, and that just above the softening point reads on below the melting point; one of ordinary skill in the art would appreciate that the softening point is below the melting point and that heating above the softening point would create flowable material), and 
(iii) extruding the softened and extrudable solid precursor material through a nozzle of said additive manufacturing device in the absence of an external magnetic field at a temperature to produce a semi-solid extrudate exiting the nozzle (“With the aid of an extruder, and a movable, heated nozzle the object is built up in layers on the already solidified material on the building platform” Pg. 2, Col. 1, Para. 4- Col. 2, Para. 1; one of ordinary skill in the art would understand the extrudate which has been softened but not melted to be in the semi-solid state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the additive manufacturing steps for extrusion through a nozzle of Huber for the invention disclosed by Daido, Hamano, Kikuchi and Ueyama, in order to produce many different geometries and complex bonded magnets in a more efficient manner, and in order to easily tailor the geometry of the magnet to obtain a specific stray field (Huber, “printed magnet with a complex shape that was designed to generate a specific stray field….print polymer bonded magnetic systems with the freedom of having a specific complex shape with locally tailored magnetic properties” Abstract). 

While Huber does not explicitly disclose wherein the precursor material is heated (Claim 1) to no more than 100C and below the melting point of the thermoplastic crosslinkable polymer or extruded at no more than 100C, or further, (Claim 25) wherein the precursor material is heated and extruded within the range of 30-100C, it would have been obvious to one of ordinary skill in the art to have heated to and extruded at this temperature range for the EVA crosslinkable thermoplastic polymer taught by Kikuchi. One of ordinary skill in the art would appreciate that the melting temperature of EVA is as low as 90C, and therefore the heating temperature of just above the softening point, as taught by Huber, would be (Claim 1) below 100C and also below the melting temperature of EVA, and further (Claim 25) within the range of 30-100C. Thus, one of ordinary skill in the art would recognize that ‘just above the softening point’ of EVA would read on the claimed ranges. 
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated to the claimed temperature range in order to successfully extrude the material while still retaining its shape to build a three-dimensional part, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 
Furthermore, Kline teaches extruding thermoplastic material in a semi-solid state as to obtain optimized flow properties while retaining shape of the extrudate (see para. [0061]).  While Kline is directed towards using extruded thermoplastic material via rotary forging, one of ordinary skill in the art would appreciate the teachings of Kline for using such a material for a substantially similar process, such as extruding material through a nozzle, wherein shape is necessary to be retained to a certain extent to prevent spillage of the material.  It is not required that Kline be from the same field of endeavor as the claimed invention, and is still considered analogous art to the claimed invention because Kline is reasonably pertinent to the problem faced by the inventor (shape retention during and after a heated shaping process like extrusion), even if it is not in the same field of endeavor as the claimed invention. (See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the extrudate be a semi-solid extrudate, as taught by Kline, and therefore flowable material exiting the nozzle, and to have heated and extruded to the appropriate temperature of (Claim 1) less than 100C and below the melting point of the thermoplastic polymer, and further (Claim 25) within the range of 30-100C. One would be motivated to use a semi-solid extrudate in order to properly form a flowable material capable of extruding, and one with sufficient viscosity that the extrudate retains enough shape and does not spread or ooze uncontrollably on and over the substrate, which would be appreciated by the ordinarily skilled artisan in an additive manufacturing process (see teaching by Kline above).
 
Huber does not specifically disclose (iv) curing the semi-solid preform by allowing the semi-solid preform to cool over time with a majority of the crosslinking occurring during the present curing step (iv) to result in substantially complete crosslinking of the thermoplastic crosslinkable polymer with conversion of said thermoplastic crosslinkable polymer to a completely non-flowable solid crosslinked thermoset. 
Bose further teaches wherein cross-linking of a thermoplastic elastic material for a bonded magnet may effected by simply cooling (see para. [0040]-[0041]; a solidified matrix would be solid and non-flowable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used cooling over time, as taught by Bose, for the invention disclosed by Daido, Hamano, Kikuchi, Bose, Ueyama, Huber and Kline. One would be motivated to cure the component by simply cooling over time in order to save energy that would otherwise be required for other curing processes, for example, such as irradiation.
Daido in view of Kikuchi, Hamano, Bose, Ueyama, Huber, and Kline do not explicitly disclose wherein curing by cooling over time of the said thermoplastic crosslinkable polymer would result in a delayed crosslinking reaction to the extent that a majority of the crosslinking occurs after the solid precursor material has been melted, extruded, and deposited on a substrate, and it is not explicitly disclosed wherein an initial substantially incomplete level of crosslinking occurs in the semi-solid preform. 
However, Daido in view of Hamano, Kikuchi, Bose, Ueyama, Huber, and Kline teach using poly(ethylene)-co-vinyl acetate (see teaching by Hamano and Kikuchi above), which is identical to the crosslinkable thermoplastic polymer of the instantly claimed invention. It would be prima facie expected that this polymer achieve delayed cross-linking as well. It would be expected that the prior art polymer behave in the same manner after extrusion and during cooling, and therefore that there would be delayed cross-linking, and that the extrudate would be semi-solid and show an initial substantially incomplete level of crosslinking. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Regarding Claim 3, Daido does not disclose wherein the solid precursor material further comprises a latent crosslinking agent admixed with said thermoplastic crosslinkable polymer.
Bose further teaches wherein a latent crosslinking agent admixed with said thermoplastic crosslinkable polymer in order to aid in crosslinking (“preferred if a chemical crosslinking of the at least one carrier medium is effected….additional addition of crosslinking chemicals, e.g. isocyanates or polysiloxanes with contained Si-H groups for the crosslinking” [0038]; one of ordinary skill in the art would understand and appreciate that additions of crosslinking chemicals would be admixed, for example, see Embodiment 1 para. [0052] wherein components are mixed during processing to synthesize polymer and provide homogenous material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally used a latent crosslinking agent admixed with the thermoplastic crosslinkable polymer, as further taught by Bose, for the invention disclosed by Daido, Hamano, Kikuchi, Huber, Kline and Bose, in order to aid in the crosslinking of the thermoplastic polymer during cooled curing (see teaching by Bose above). Additionally, it is well known to one of ordinary skill in the art that latent crosslinking agents assist in the process of cross-linking polymers. 

Regarding Claims 10-12, Daido discloses wherein the hard magnet material comprises (Claim 10) iron, (Claim 11) has a rare earth composition, and has a (Claim 12) neodymium-containing composition (“Nd-Fe-B magnet powders…injection molded Nd-Fe-B magnets” Section 1, Para. 2).

Regarding Claim 27, Daido in view of Hamano disclose wherein said particles having a hard magnet composition have a size of 500 microns to 1mm (see Hamano, Col. 4, lines 30-41; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 28, Daido in view of Ueyama disclose wherein said carbon filaments are carbon nanotubes (Ueyama, para. [0118]).

Regarding Claims 31 and 33, Daido discloses a method for producing an isotropic bonded permanent magnet (“isotropic polymer bonded magnets based on Nd-Fe-B” Section 1, Para. 1; “injection molded Nd-Fe-B magnets” Section 1, Para. 2), the method comprising: 
(i) incorporating a solid precursor material, the solid precursor material comprising polymer and isotropically magnetic particles having a hard magnet composition and an elongated shape (“mixture of Nd magnet powder and high performance polymer…isotropic bonded magnets” Section 4, Para. 1; “injection molded Nd-Fe-B magnets” Section 1, Para. 2; “raw material powder…nanocrystalline flakes” Section 1, Para. 1).
One of ordinary skill in the art would recognize that Nd-Fe-B magnet powder is considered a powder with particles having a hard magnet composition and appreciate that the powder would be isotropically magnetic such that it produced an isotropic bonded magnet. One of ordinary skill in the art would appreciate that a flake would read on the broadest most reasonable interpretation of the term elongated.

Daido does not disclose the size of the nanocrystalline flakes (one of ordinary skill in the art would appreciate that nanocrystalline refer to the grain size within the flakes or particles, not the size of the flake or particle as a whole).
Hamano discloses a similar invention wherein isotropic magnetic flakes comprise a size of up to 500um in order to provide a leafing effect, an improved residual magnetic flux density and maximum energy product, and such that the particles have excellent rust preventability (see Col. 4, lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lamellar shaped particle of up to 500um in size, as taught by Hamano, for the invention disclosed by Daido. One would be motivated to do this in order to have a powder which provides a leafing effect, has an improved residual magnetic flux density and maximum energy product, and has excellent rust preventability.

Daido does not disclose which types of polymers are used for the bonded magnet, and whether the polymer is a thermoplastic crosslinkable polymer.
Hamano further teaches that it is well-known in the art of manufacturing isotropic bonded magnets to use thermoplastic resin such as EVA (ethylene-vinyl acetate copolymer) in order to produce bonded magnets by injection molding or extrusion molding (see Col. 14, lines 16-25).
Similarly, Kikuchi teaches that it is well-known in the art of manufacturing isotropic bonded magnets to use thermoplastic resin such as EVA (ethylene-vinyl acetate copolymer) in order to properly form the desired shape of the bonded magnet by injection molding, compression molding or extrusion molding (see para. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used EVA, and therefore a thermoplastic crosslinkable polymer, as taught by Kikuchi and Hamano, for the invention disclosed by Daido, because this polymer is a well-known polymer used in the manufacturing of isotropic bonded magnets (see teaching by Hamano and Kikuchi above).

Daido is silent to the amount of particles having a hard magnetic composition included in the solid precursor material, and thus does not disclose wherein the magnetic particles are included in an amount of 20-70wt%.
Bose discloses a similar invention from producing a bonded magnet wherein the hard magnetic particles in an amount of 20-70vol% (“proportion of magnetisable particles is between 1 and 70% by volume, preferably between 10 and 50% by volume” [0030]; one of ordinary skill in the art would be able to routinely convert and reasonably appreciate that 1-70vol% would overlap with the range of 20-70wt%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 1-70vol% magnetic particles, such as 10vol% magnetic particles, as taught by Bose, for the invention disclosed by Daido, Hamano and Kikuchi. For example, a bonded magnet with 10vol% magnet particles (as taught by Bose) and 90vol% EVA thermoplastic crosslinking polymer (as taught by Hamano and Kikuchi), and assuming approximately 7.4g/cm3 density for magnetic powder Nd2Fe14B, and approximately 0.95g/cm3 density for EVA, would give approximately 46wt% magnetic particles, which reads on the claimed limitations. One would be motivated to use this amount of magnetic particles in order to successfully produce a bonded magnet, and to balance flexibility with magnetic properties. 
Furthermore, it would have been obvious to one having ordinary skill in the art to have included the claimed amount of magnetic particles, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 

Daido does not disclose wherein the solid precursor material comprises (Claim 31) metal oxide filaments or (Claim 33) metal filaments.
Ueyama teaches a similar invention wherein magnetic powder is added to a resin material (see para. [0114]). Ueyama teaches wherein metal oxide filament and metal filament filler agents are added to improve the mechanical strength, including fillers such as glass fiber, steel fiber, aluminum fiber, alumina whisker, nickel whisker, titanium oxide, and nano titanium oxide (see para. [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a (Claim 31) metal oxide filament filler material or (Claim 33) metal filament filler material, as taught by Ueyama, for the invention disclosed by Daido, Hamano and Kikuchi, in order to improve the mechanical strength of the magnet.

 	Daido in view of Hamano and Kikuchi further disclose wherein the thermoplastic crosslinkable polymer comprises poly(ethylene)-co-vinyl acetate (see Hamano, Col. 14, line 25; see Kikuchi, para. [0141]), and wherein the isotropic magnet is manufactured in the absence of a magnetic field to produce a desired shape (“unlike anisotropic bonded magnets…these magnets are not magnetized during the pressing. Therefore, it is easier to prevent magnetic particle contamination“ Daido, Section 2, Para. 1; “complicated shapes” Section 4, Para. 2).
One of ordinary skill in the art would recognize that EVA meets the claimed thermoplastic crosslinkable polymer of the instant invention, and that a bonded magnet with EVA would result in a flexible bonded magnet because the precursor material is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Daido, Hamano and Kikuchi discloses manufacturing by injection molding and extrusion molding (see Hamano, Col, 14, line 18; see Kikuchi, para. [0141]; injection and extrusion molding would involve the use of a nozzle, see Daido, Pg. 2, Image depicting ‘injection molding’ which shows nozzle at the end of screw portion); however, Daido, Hamano and Kikuchi do not expressly disclose manufacturing the bonded magnet by additive manufacturing via extrusion through a nozzle.
Huber discloses a method for producing a bonded permanent magnet by extrusion through a nozzle and by additive manufacturing such that 
(i) a precursor material and hard magnetic particles are incorporated into an additive manufacturing device (see Pg. 4, Col. 2, Par. 1; see Fig. 4, “Printed isotropic NdFeB magnet”; see Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1), wherein 
(ii) the precursor material is melted in said additive manufacturing device by heating said solid precursor material in said additive manufacturing device to a temperature below the melting temperature of the thermoplastic crosslinkable polymer in the solid precursor material to render the solid precursor material softened and extrudable but not in a completely melted state (“meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point” Pg. 2, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that just above the softening point would produce a softened and extrudable material which is not completely in the melted state, and that just above the softening point reads on below the melting point; one of ordinary skill in the art would appreciate that the softening point is below the melting point and that heating above the softening point would create flowable material), and 
(iii) extruding the softened and extrudable solid precursor material through a nozzle of said additive manufacturing device in the absence of an external magnetic field at a temperature to produce a semi-solid extrudate exiting the nozzle (“With the aid of an extruder, and a movable, heated nozzle the object is built up in layers on the already solidified material on the building platform” Pg. 2, Col. 1, Para. 4- Col. 2, Para. 1; one of ordinary skill in the art would understand the extrudate which has been softened but not melted to be in the semi-solid state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the additive manufacturing steps for extrusion through a nozzle of Huber for the invention disclosed by Daido, Hamano, Kikuchi and Ueyama, in order to produce many different geometries and complex bonded magnets in a more efficient manner, and in order to easily tailor the geometry of the magnet to obtain a specific stray field (Huber, “printed magnet with a complex shape that was designed to generate a specific stray field….print polymer bonded magnetic systems with the freedom of having a specific complex shape with locally tailored magnetic properties” Abstract). 

While Huber does not explicitly disclose wherein the precursor material is heated to no more than 100C and below the melting point of the thermoplastic crosslinkable polymer or extruded at no more than 100C, it would have been obvious to one of ordinary skill in the art to have heated to and extruded at this temperature range for the EVA crosslinkable thermoplastic polymer. One of ordinary skill in the art would appreciate that the melting temperature of EVA is as low as 90C, and therefore the heating temperature of just above the softening point, as taught by Huber, would be below 100C and also below the melting temperature of EVA. Thus, one of ordinary skill in the art would recognize that ‘just above the softening point’ of EVA would read on the claimed ranges. 
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated to the claimed temperature range in order to successfully extrude the material while still retaining its shape to build a three-dimensional part, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 
Furthermore, Kline teaches extruding thermoplastic material in a semi-solid state as to obtain optimized flow properties while retaining shape of the extrudate (see para. [0061]).  While Kline is directed towards using extruded thermoplastic material via rotary forging, one of ordinary skill in the art would appreciate the teachings of Kline for using such a material for a substantially similar process, such as extruding material through a nozzle, wherein shape is necessary to be retained to a certain extent to prevent spillage of the material.  It is not required that Kline be from the same field of endeavor as the claimed invention, and is still considered analogous art to the claimed invention because Kline is reasonably pertinent to the problem faced by the inventor (shape retention during and after a heated shaping process like extrusion), even if it is not in the same field of endeavor as the claimed invention. (See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the extrudate be a semi-solid extrudate, as taught by Kline, and therefore flowable material exiting the nozzle, and to have heated and extruded to the appropriate temperature of less than 100C and below the melting point of the thermoplastic polymer. One would be motivated to use a semi-solid extrudate in order to properly form a flowable material capable of extruding, and one with sufficient viscosity that the extrudate retains enough shape and does not spread or ooze uncontrollably on and over the substrate, which would be appreciated by the ordinarily skilled artisan in an additive manufacturing process (see teaching by Kline above).
 
Huber does not specifically disclose (iv) curing the semi-solid preform by allowing the semi-solid preform to cool over time with a majority of the crosslinking occurring during the present curing step (iv) to result in substantially complete crosslinking of the thermoplastic crosslinkable polymer with conversion of said thermoplastic crosslinkable polymer to a completely non-flowable solid crosslinked thermoset. 
Bose further teaches wherein cross-linking of a thermoplastic elastic material for a bonded magnet may effected by simply cooling (see para. [0040]-[0041]; a solidified matrix would be solid and non-flowable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used cooling over time, as taught by Bose, for the invention disclosed by Daido, Hamano, Kikuchi, Bose, Ueyama, Kline and Huber. One would be motivated to cure the component by simply cooling over time in order to save energy that would otherwise be required for other curing processes, for example, such as irradiation.
Daido in view of Kikuchi, Hamano, Bose, Ueyama, Huber, and Kline do not explicitly disclose wherein curing by cooling over time of the said thermoplastic crosslinkable polymer would result in a delayed crosslinking reaction to the extent that a majority of the crosslinking occurs after the solid precursor material has been melted, extruded, and deposited on a substrate, nor is it explicitly disclosed wherein an initial substantially incomplete level of crosslinking occurs in the semi-solid preform. 
However, Daido in view of Hamano, Kikuchi, Bose, Ueyama, Huber, and Kline teach using the cross-linkable thermoplastic polymer which is identical to instant invention. It would be prima facie expected that this polymer achieve delayed cross-linking as well. It would be expected that the prior art polymer behave in the same manner after extrusion and during cooling, and therefore that there would be delayed cross-linking, and that the extrudate be semi-solid and show an initial substantially incomplete level of crosslinking. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Claims 20 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Daido in view of Hamano, Kikuchi, Bose, Ueyama, Huber, and Kline, as applied to claim 1 above, in view of Shain (previously cited, US 5,272,008).
Regarding Claims 20 and 21, Daido does not disclose wherein the solid precursor material further comprises (Claim 20) an antioxidant nor wherein (Claim 21) the antioxidant is a phenolic antioxidant.
	Shain discloses a composition for a rare earth bonded magnet composition comprising a phenolic anti-oxidant (“primary antioxidant constituent is a high molecular weight hindered phenolic antioxidant” Col. 4, lines 47-54). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have incorporated a phenolic anti-oxidant in the solid precursor material, as taught by Shain, for the invention disclosed by Daido in view of Hamano, Kikuchi, Bose, Ueyama, Huber and Kline. One would be motivated to include this antioxidant in order to enhance oxidation resistance of the permanent magnet particles without detracting from the processability of such particles (Shain, Col. 1, line 64 - Col. 2, line 3).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Daido in view of Hamano, Kikuchi, Ueyama, Bose, Huber, and Kline, as applied to claim 1 above, in further view of Ismail (US 20150203661 A1).
	Regarding Claim 29, Daido in view of Ueyama disclose including carbon filaments such as carbon fiber, graphite fiber, carbon nanofiber, carbon nanotubes and carbon black (see para. [0118]), but Ueyama does note expressly disclose platelet nanofibers.
	Ismail teaches wherein it is well-known to those of ordinary skill in the art to include nanocarbon structures as reinforcing agents for polymer structures, particularly thermoplastic polymers (see para. [0003] and para. [0005]). Ismail teaches wherein reinforcing nanocarbon structures not only include carbon nanotubes, but also commonly, graphite nanofibers (see para. [0029]; see also Table 1, wherein GNF is referred to as platelet graphite nanofibers). One of ordinary skill in the art would appreciate that graphite nanofibers reads on the claimed platelet nanofibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included graphite nanofibers (platelet nanofibers), as taught by Ismail, for the invention disclosed by Daido, Hamano, Kikuchi, Bose, Ueyama, Huber, and Kline. One would be motivated to use graphite nanofibers because Ueyama demonstrates that a wide array of carbon-based nanofilaments are suitable for improving mechanical properties (see teaching above by Ueyama), and because graphite nanofibers are well-known reinforcing agents for thermoplastic polymers (see teaching above by Ismail), and are a commercially available product.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Daido in view of Hamano, Kikuchi, Bose, Ueyama, Huber and Kline, as applied to claim 1 above, in further view of Nadiv (“Graphene nanoribbon – Polymer composites: The critical role of edge functionalization”).
	Regarding Claim 30, Daido in view of Ueyama disclose including carbon filaments such as carbon fiber, graphite fiber, carbon nanofiber, carbon nanotubes and carbon black (see para. [0118]), but Ueyama does note expressly disclose graphene nanoribbons.
	Nadiv teaches a wherein graphene nanoribbons further improve upon mechanical properties, such as fracture toughness, flexural strength and shear strength, for polymer systems and while decreasing loading rates (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included graphene nanoribbons, as taught by Nadiv, for the invention disclosed by Daido, Hamano, Kikuchi, Ueyama, Bose, Huber, and Kline. One would be motivated to use graphene nanoribbons in order to improve fracture toughness, flexural strength and shear strength of the magnet while requiring minimal amounts of reinforcing material (see teaching above by Nadiv). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Daido in view of Hamano, Kikuchi, Bose, Ueyama, Huber and Kline, as applied to claim 31 above, in further view of Shimozawa (US 20160333178 A1).
Regarding Claim 32, Daido in view of Ueyama discloses nanotubes, whiskers and fibers, as well as fillers with a titanium oxide composition (see para. [0118] of Ueyama). Ueyama does not expressly disclose titanium oxide ‘filaments’. 
Shimozawa discloses reinforcing polymer composites with fibrous and whisker like fillers such as ceramic fibers, zirconia fibers, and titanium oxide fibers (see para. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included metal oxide filaments, such as titanium oxide fibers or zirconia fibers, as taught by Shimozawa, for the invention disclosed by Daido and Ueyama. One would be motivated to do this because titanium oxide and zirconia fibers are well-known in the art of reinforcing polymer composites (see teaching by Shimozawa), and because Ueyama teaches that both metal oxide type and filament type reinforcement fillers improve the mechanical properties of a polymer matrix.

	Claims 1, 3, 10-12, 24-25, 27-28, 31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura (US 20050067052 A1) in view of Hamano (US 6494968 B1), Bose (previously cited, US 2010/0314572 A1), Ueyama (US 20180033530 A1), Huber (previously cited, “3D Print of Polymer Bonded Rare-Earth Magnets”, submitted in IDS filed May 14, 2018), and Kline (previously cited, US 20080111275 A1).
Regarding Claims 1 and 24-25, Honkura discloses a method for producing an isotropic bonded permanent magnet (see para. [0021] and [0084]; one of ordinary skill in the art would appreciate that a bonded magnet made from RFeB-type isotropic magnet powder would be an isotropic bonded permanent magnet), the method comprising: 
(i) incorporating a solid precursor material, the solid precursor material comprising a thermoplastic polymer and isotropically magnetic particles having a hard magnet composition and a size of 200 microns to 1 mm (see para. [0062] and [0084]; one of ordinary skill in the art would appreciate an RFeB-type powder would have a hard magnet composition; regarding the powder size, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Honkura is silent towards the shape of the isotropically magnetic particles which have a hard magnet composition.
Hamano teaches a similar invention wherein particles are elongated in order to provide a leafing effect, an improved residual magnetic flux density and maximum energy product, and such that the particles have excellent rust preventability (see Col. 3, lines 15-21 and 25-30; see Col. 4, lines 30-41; one of ordinary skill in the art would appreciate that a flake or ellipse plate-shaped particle would read on the broadest most reasonable interpretation of the term elongated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lamellar shaped particle, and therefore elongated particle, as taught by Hamano, for the invention disclosed by Honkura. One would be motivated to use a lamellar particle in order to have a powder which provides a leafing effect, has an improved residual magnetic flux density and maximum energy product, and has excellent rust preventability.

Honkura discloses wherein the thermoplastic polymer may cure during or after formation of injection molding or extrusion molding (see para. [0084]), but does not specifically disclose which types of thermoplastic polymers are used for the bonded magnet, such that the polymer is a thermoplastic crosslinkable polymer.
Hamano further teaches that it is well-known in the art of manufacturing isotropic bonded magnets to use thermoplastic resin such as EVA (ethylene-vinyl acetate copolymer) in order to produce bonded magnets by injection molding or extrusion molding (see Col. 14, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used EVA, and therefore a thermoplastic crosslinkable polymer, as taught by Hamano, for the invention disclosed by Honkura, because this polymer is a well-known polymer used in the manufacturing of isotropic bonded magnets as well as injection and extrusion molding techniques (see teaching above by Hamano).

Honkura is silent towards the loading amount of the particles having a hard magnetic composition, and therefore does not disclose wherein the magnetic particles are included in the solid precursor material in an amount of 20-70wt%.
Bose discloses a similar invention from producing a bonded magnet wherein the hard magnetic particles in an amount of 20-70wt% (“proportion of magnetisable particles is between 1 and 70% by volume, preferably between 10 and 50% by volume” [0030]; one of ordinary skill in the art would be able to routinely convert and reasonably appreciate that 1-70vol% would overlap with the range of 20-70wt%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 1-70vol% magnetic particles, such as 10vol% magnetic particles, as taught by Bose, for the invention disclosed by Honkura and Hamano. A bonded magnet with 10vol% magnet particles and 90vol% EVA thermoplastic crosslinking polymer, would give approximately 46wt% magnetic particles (approximately 7.4g/cm3 density for magnetic powder Nd2Fe14B, and approximately 0.95g/cm3 density for EVA), which reads on the claimed limitations. 
One would be motivated to use this amount of magnetic particles in order to successfully produce a bonded magnet, and to balance flexibility with magnetic properties. Furthermore, it would have been obvious to one having ordinary skill in the art to have included the claimed amount of magnetic particles, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 

Honkura does not disclose wherein the solid precursor material comprises carbon filaments selected from carbon nanotubes, platelet nanofibers, and graphene nanoribbons.
Ueyama teaches a similar invention wherein magnetic powder is added to a resin material (see para. [0114]). Ueyama teaches wherein carbon filament filler agents are added to improve the mechanical strength, including fillers such as carbon fiber, graphite fiber, carbon nanofiber, carbon nanotubes and carbon black (see para. [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a carbon filament filler material, such as carbon nanotubes, as taught by Ueyama, for the invention disclosed by Honkura, Hamano and Bose, in order to improve the mechanical strength of the magnet.

Honkura in view of Hamano further disclose wherein the thermoplastic crosslinkable polymer comprises (Claim 1) vinyl acetate units to result in a flexible bonded permanent magnet, and further wherein the thermoplastic crosslinkable polymer (Claim 24) is poly(ethylene)-co-vinyl acetate (see Hamano, Col. 14, line 25), and wherein the isotropic magnet is manufactured in the absence of a magnetic field to produce a desired shape (Honkura, see para. [0084). One of ordinary skill in the art would appreciate that an anisotropic magnet would be formed in a magnetic field, and that an isotropic magnet would be formed in the absence of a magnetic field because the particles of an isotropic magnet are not magnetically aligned).
One of ordinary skill in the art would recognize that EVA meets the instantly claimed thermoplastic crosslinkable polymer of Claim 24, would appreciate that a bonded magnet comprising EVA would result in a flexible bonded magnet because the precursor material is the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Honkura in view of Hamano disclose injection molding and extrusion molding (see Honkura, para. [0084]; see Hamano, Col. 14, line 18). It would be obvious to one of ordinary skill in the art that such techniques involve the use of a nozzle; however, Honkura and Hamano are silent towards manufacturing the bonded magnet by means of specifically additive manufacturing and extrusion through a nozzle.

Huber discloses a method for producing an isotropic bonded permanent magnet by extrusion through a nozzle and by additive manufacturing such that 
(i) a precursor material and hard magnetic particles are incorporated into an additive manufacturing device (see Pg. 4, Col. 2, Par. 1; see Fig. 4, “Printed isotropic NdFeB magnet”; see Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1), wherein 
(ii) the precursor material is melted in said additive manufacturing device by heating said solid precursor material in said additive manufacturing device to a temperature below the melting temperature of the thermoplastic crosslinkable polymer in the solid precursor material to render the solid precursor material softened and extrudable but not in a completely melted state (“meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point” Pg. 2, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that just above the softening point would produce a softened and extrudable material which is not completely in the melted state, and that just above the softening point reads on below the melting point; one of ordinary skill in the art would appreciate that the softening point is below the melting point and that heating above the softening point would create flowable material), and 
(iii) extruding the softened and extrudable solid precursor material through a nozzle of said additive manufacturing device in the absence of an external magnetic field at a temperature to produce a semi-solid extrudate exiting the nozzle (“With the aid of an extruder, and a movable, heated nozzle the object is built up in layers on the already solidified material on the building platform” Pg. 2, Col. 1, Para. 4- Col. 2, Para. 1; one of ordinary skill in the art would understand the extrudate which has been softened but not melted to be in the semi-solid state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the additive manufacturing steps for extrusion through a nozzle of Huber for the invention disclosed by Honkura, Hamano, Bose and Ueyama, in order to produce many different geometries and complex bonded magnets in a more efficient manner, and in order to easily tailor the geometry of the magnet to obtain a specific stray field (Huber, “printed magnet with a complex shape that was designed to generate a specific stray field….print polymer bonded magnetic systems with the freedom of having a specific complex shape with locally tailored magnetic properties” Abstract). 

While Huber nor Hamano explicitly disclose wherein the precursor material is heated (Claim 1) to no more than 100C and below the melting point of the thermoplastic crosslinkable polymer or extruded at no more than 100C, or further, (Claim 25) wherein the precursor material is heated and extruded within the range of 30-100C, it would have been obvious to one of ordinary skill in the art to have heated to and extruded at this temperature range for the EVA crosslinkable thermoplastic polymer taught by Hamano. One of ordinary skill in the art would appreciate that the melting temperature of EVA is as low as 90C, and therefore the heating temperature of just above the softening point, as taught by Huber, would be (Claim 1) below 100C and also below the melting temperature of EVA, and further (Claim 25) within the range of 30-100C. 
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated to the claimed temperature range in order to successfully extrude the material while still retaining its shape to build a three-dimensional part, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 
Furthermore, Kline also teaches extruding thermoplastic material in a semi-solid state as to obtain optimized flow properties while retaining shape of the extrudate (see para. [0061]).
 While Kline is directed towards using extruded thermoplastic material via rotary forging, one of ordinary skill in the art would appreciate the teachings of Kline for using such a material for a substantially similar process, such as extruding material through a nozzle, wherein shape is necessary to be retained to a certain extent to prevent spillage of the material. It is not required that Kline be from the same field of endeavor as the claimed invention, and is still considered analogous art to the claimed invention because Kline is reasonably pertinent to the problem faced by the inventor (shape retention during and after a heated shaping process like extrusion), even if it is not in the same field of endeavor as the claimed invention. (See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212).
Thus, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the extrudate be a semi-solid extrudate, as taught by Kline, and therefore flowable material exiting the nozzle, and to have heated and extruded to the appropriate temperature of (Claim 1) less than 100C and below the melting point of the thermoplastic polymer, and further (Claim 25) within the range of 30-100C, in order to properly form a flowable material capable of extruding, but one with enough viscosity such that the extrudate retains enough shape that it does not spread or ooze uncontrollably on and over the substrate which would be appreciated by the ordinarily skilled artisan in an additive manufacturing process (see teaching by Kline above).
 
Honkura in view of Hamano, Ueyama, Huber and Kline do not specifically disclose (iv) curing the semi-solid preform by allowing the semi-solid preform to cool over time with a majority of the crosslinking occurring during the present curing step (iv) to result in substantially complete crosslinking of the thermoplastic crosslinkable polymer with conversion of said thermoplastic crosslinkable polymer to a completely non-flowable solid crosslinked thermoset. 
Bose further teaches wherein cross-linking of a thermoplastic elastic material for a bonded magnet may effected by simply cooling (see para. [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used cooling over time, as taught by Bose, for the invention disclosed by Honkura, Hamano, Bose, Ueyama, Huber and Kline. One would be motivated to cure the component by simply cooling over time in order to save energy that would otherwise be required for other curing processes, for example, such as irradiation.
Honkura in view of Hamano, Bose, Ueyama, Huber and Kline do not explicitly disclose wherein curing by cooling over time of the said thermoplastic crosslinkable polymer would result in a delayed crosslinking reaction to the extent that a majority of the crosslinking occurs after the solid precursor material has been melted, extruded, and deposited on a substrate, nor is it explicitly disclosed wherein an initial substantially incomplete level of crosslinking occurs in the semi-solid preform. 
However, because Honkura in view of Hamano, Bose, Ueyama, Huber and Kline teach using a cross-linkable thermoplastic polymer with vinyl acetate units, such as poly(ethylene)-co-vinyl acetate (see teaching by Hamano above), which is identical to the crosslinkable thermoplastic polymer of the instantly claimed invention, it would be prima facie expected that this polymer behave in the same manner after extrusion and during cooling. It would be expected therefore, that there would be delayed cross-linking and that the extrudate be semi-solid, and show an initial substantially incomplete level of crosslinking. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Regarding Claim 3, Honkura does not disclose wherein the solid precursor material further comprises a latent crosslinking agent admixed with said thermoplastic crosslinkable polymer.
Bose further teaches wherein a latent crosslinking agent admixed with said thermoplastic crosslinkable polymer in order to aid in crosslinking (“preferred if a chemical crosslinking of the at least one carrier medium is effected….additional addition of crosslinking chemicals, e.g. isocyanates or polysiloxanes with contained Si-H groups for the crosslinking” [0038]; one of ordinary skill in the art would understand and appreciate that additions of crosslinking chemicals would be admixed, for example, see Embodiment 1 para. [0052] wherein components are mixed during processing to synthesize polymer and provide homogenous material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally used a latent crosslinking agent admixed with the thermoplastic crosslinkable polymer, as further taught by Bose, for the invention disclosed by Honkura, Hamano, Bose, Ueyama, Huber and Kline, in order to aid in the crosslinking of the thermoplastic polymer during cooled curing (see teaching by Bose above). Additionally, it is well known to one of ordinary skill in the art that latent crosslinking agents assist in the process of cross-linking polymers. 

Regarding Claims 10-12, Honkura discloses wherein the hard magnet material comprises (Claim 10) iron, (Claim 11) has a rare earth composition, and has a (Claim 12) neodymium-containing composition (see para. [0025]).

Regarding Claim 27, Honkura discloses wherein said particles having a hard magnet composition have a size of 500 microns to 1mm (see para. [0062]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Regarding Claim 28, Honkura in view of Ueyama disclose wherein said carbon filaments are carbon nanotubes (Ueyama, para. [0118]).
Regarding Claims 31 and 33, Honkura discloses a method for producing an isotropic bonded permanent magnet (see para. [0021] and [0084]; one of ordinary skill in the art would appreciate that a bonded magnet made from RFeB-type isotropic magnet powder would be an isotropic bonded permanent magnet), the method comprising: 
(i) incorporating a solid precursor material, the solid precursor material comprising a thermoplastic polymer and isotropically magnetic particles having a hard magnet composition and a size of 200 microns to 1 mm (see para. [0062] and [0084]; one of ordinary skill in the art would appreciate an RFeB-type powder would have a hard magnet composition; regarding the powder size, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Honkura is silent towards the shape of the isotropically magnetic particles which have a hard magnet composition.
Hamano teaches a similar invention wherein particles are elongated in order to provide a leafing effect, an improved residual magnetic flux density and maximum energy product, and such that the particles have excellent rust preventability (see Col. 3, lines 15-21 and 25-30; see Col. 4, lines 30-41; one of ordinary skill in the art would appreciate that a flake or ellipse plate-shaped particle would read on the broadest most reasonable interpretation of the term elongated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lamellar shaped particle, and therefore elongated particle, as taught by Hamano, for the invention disclosed by Honkura. One would be motivated to use a lamellar particle in order to have a powder which provides a leafing effect, has an improved residual magnetic flux density and maximum energy product, and has excellent rust preventability.

Honkura discloses wherein the thermoplastic polymer may cure during or after formation of injection molding or extrusion molding (see para. [0084]), but does not specifically disclose which types of thermoplastic polymers are used for the bonded magnet, such that the polymer is a thermoplastic crosslinkable polymer.
Hamano further teaches that it is well-known in the art of manufacturing isotropic bonded magnets to use thermoplastic resin such as EVA (ethylene-vinyl acetate copolymer) in order to produce bonded magnets by injection molding or extrusion molding (see Col. 14, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used EVA, and therefore a thermoplastic crosslinkable polymer, as taught by Hamano, for the invention disclosed by Honkura, because this polymer is a well-known polymer used in the manufacturing of isotropic bonded magnets as well as injection and extrusion molding techniques (see teaching above by Hamano).

Honkura is silent towards the loading amount of the particles having a hard magnetic composition, and therefore does not disclose wherein the magnetic particles are included in the solid precursor material in an amount of 20-70wt%.
Bose discloses a similar invention from producing a bonded magnet wherein the hard magnetic particles in an amount of 20-70wt% (“proportion of magnetisable particles is between 1 and 70% by volume, preferably between 10 and 50% by volume” [0030]; one of ordinary skill in the art would be able to routinely convert and reasonably appreciate that 1-70vol% would overlap with the range of 20-70wt%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 1-70vol% magnetic particles, such as 10vol% magnetic particles, as taught by Bose, for the invention disclosed by Honkura and Hamano. A bonded magnet with 10vol% magnet particles and 90vol% EVA thermoplastic crosslinking polymer, would give approximately 46wt% magnetic particles (approximately 7.4g/cm3 density for magnetic powder Nd2Fe14B, and approximately 0.95g/cm3 density for EVA), which reads on the claimed limitations. 
One would be motivated to use this amount of magnetic particles in order to successfully produce a bonded magnet, and to balance flexibility with magnetic properties. Furthermore, it would have been obvious to one having ordinary skill in the art to have included the claimed amount of magnetic particles, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 

Honkura does not disclose wherein the solid precursor material comprises (Claim 31) metal oxide filaments or (Claim 33) metal filaments. 
Ueyama teaches a similar invention wherein magnetic powder is added to a resin material (see para. [0114]). Ueyama teaches wherein metal oxide filaments and metal filaments are added to improve the mechanical strength. Ueyama discloses metal oxide filament fillers such as alumina whisker, titanium oxide, nanosilica, and zinc oxide. Ueyama discloses metal filament fillers such as steel fiber, aluminum fiber, and nickel whisker (see para. [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included (Claim 31) metal oxide filaments or (Claim 33) metal filaments filler material, as taught by Ueyama, for the invention disclosed by Honkura, Hamano and Bose, in order to improve the mechanical strength of the magnet.

Honkura in view of Hamano further disclose wherein the thermoplastic crosslinkable polymer comprises wherein the thermoplastic crosslinkable polymer is poly(ethylene)-co-vinyl acetate (see Hamano, Col. 14, line 25), and wherein the isotropic magnet is manufactured in the absence of a magnetic field to produce a desired shape (Honkura, see para. [0084). One of ordinary skill in the art would appreciate that an anisotropic magnet would be formed in a magnetic field, and that an isotropic magnet would be formed in the absence of a magnetic field because the particles of an isotropic magnet are not magnetically aligned).
One of ordinary skill in the art would recognize that EVA meets the thermoplastic crosslinkable polymer of the instant invention, and a bonded magnet comprising EVA would result in a flexible bonded magnet because the precursor material is the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Honkura in view of Hamano disclose injection molding and extrusion molding (see Honkura, para. [0084]; see Hamano, Col. 14, line 18). It would be obvious to one of ordinary skill in the art that such techniques involve the use of a nozzle; however, Honkura and Hamano are silent towards manufacturing the bonded magnet by means of specifically additive manufacturing and extrusion through a nozzle.

Huber discloses a method for producing an isotropic bonded permanent magnet by extrusion through a nozzle and by additive manufacturing such that 
(i) a precursor material and hard magnetic particles are incorporated into an additive manufacturing device (see Pg. 4, Col. 2, Par. 1; see Fig. 4, “Printed isotropic NdFeB magnet”; see Pg. 1, Col. 2, Para. 3; “Neofer 25/60p compound…to be extruded to filaments….performed with a twin-screw extruder” Pg. 1, Col. 2, Para. 4; “this system creates the object layer by layer by a meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point. With the aid of an extruder, and a movable, heated nozzle” Pg. 2, Col. 1, Para. 1), wherein 
(ii) the precursor material is melted in said additive manufacturing device by heating said solid precursor material in said additive manufacturing device to a temperature below the melting temperature of the thermoplastic crosslinkable polymer in the solid precursor material to render the solid precursor material softened and extrudable but not in a completely melted state (“meltable thermoplastic. The wire-shaped plastic is first heated to just above its softening point” Pg. 2, Col. 1, Para. 1; one of ordinary skill in the art would appreciate that just above the softening point would produce a softened and extrudable material which is not completely in the melted state, and that just above the softening point reads on below the melting point; one of ordinary skill in the art would appreciate that the softening point is below the melting point and that heating above the softening point would create flowable material), and 
(iii) extruding the softened and extrudable solid precursor material through a nozzle of said additive manufacturing device in the absence of an external magnetic field at a temperature to produce a semi-solid extrudate exiting the nozzle (“With the aid of an extruder, and a movable, heated nozzle the object is built up in layers on the already solidified material on the building platform” Pg. 2, Col. 1, Para. 4- Col. 2, Para. 1; one of ordinary skill in the art would understand the extrudate which has been softened but not melted to be in the semi-solid state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the additive manufacturing steps for extrusion through a nozzle of Huber for the invention disclosed by Honkura, Hamano, Bose and Ueyama, in order to produce many different geometries and complex bonded magnets in a more efficient manner, and in order to easily tailor the geometry of the magnet to obtain a specific stray field (Huber, “printed magnet with a complex shape that was designed to generate a specific stray field….print polymer bonded magnetic systems with the freedom of having a specific complex shape with locally tailored magnetic properties” Abstract). 

While Huber nor Hamano explicitly disclose wherein the precursor material is heated to no more than 100C and below the melting point of the thermoplastic crosslinkable polymer, or extruded at no more than 100C, it would have been obvious to one of ordinary skill in the art to have heated to and extruded at this temperature range for the EVA crosslinkable thermoplastic polymer taught by Hamano. One of ordinary skill in the art would appreciate that the melting temperature of EVA is as low as 90C, and therefore the heating temperature of just above the softening point, as taught by Huber, would be below 100C and also below the melting temperature of EVA. 
Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated to the claimed temperature range in order to successfully extrude the material while still retaining its shape to build a three-dimensional part, and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of unexpected results. See MPEP 2144.05. 
Furthermore, Kline also teaches extruding thermoplastic material in a semi-solid state as to obtain optimized flow properties while retaining shape of the extrudate (see para. [0061]).
 While Kline is directed towards using extruded thermoplastic material via rotary forging, one of ordinary skill in the art would appreciate the teachings of Kline for using such a material for a substantially similar process, such as extruding material through a nozzle, wherein shape is necessary to be retained to a certain extent to prevent spillage of the material. It is not required that Kline be from the same field of endeavor as the claimed invention, and is still considered analogous art to the claimed invention because Kline is reasonably pertinent to the problem faced by the inventor (shape retention during and after a heated shaping process like extrusion), even if it is not in the same field of endeavor as the claimed invention. (See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212).
Thus, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the extrudate be a semi-solid extrudate, as taught by Kline, and therefore flowable material exiting the nozzle, and to have heated and extruded to the appropriate temperature of less than 100C and below the melting point of the thermoplastic polymer, in order to properly form a flowable material capable of extruding, but one with enough viscosity such that the extrudate retains enough shape that it does not spread or ooze uncontrollably on and over the substrate which would be appreciated by the ordinarily skilled artisan in an additive manufacturing process (see teaching by Kline above).
 
Honkura in view of Hamano, Ueyama, Huber and Kline do not specifically disclose (iv) curing the semi-solid preform by allowing the semi-solid preform to cool over time with a majority of the crosslinking occurring during the present curing step (iv) to result in substantially complete crosslinking of the thermoplastic crosslinkable polymer with conversion of said thermoplastic crosslinkable polymer to a completely non-flowable solid crosslinked thermoset. 
Bose further teaches wherein cross-linking of a thermoplastic elastic material for a bonded magnet may effected by simply cooling (see para. [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used cooling over time, as taught by Bose, for the invention disclosed by Honkura, Hamano, Bose, Ueyama, Huber and Kline. One would be motivated to cure the component by simply cooling over time in order to save energy that would otherwise be required for other curing processes, for example, such as irradiation.
Honkura in view of Hamano, Bose, Ueyama, Huber and Kline do not explicitly disclose wherein curing by cooling over time of the said thermoplastic crosslinkable polymer would result in a delayed crosslinking reaction to the extent that a majority of the crosslinking occurs after the solid precursor material has been melted, extruded, and deposited on a substrate, nor is it explicitly disclosed wherein an initial substantially incomplete level of crosslinking occurs in the semi-solid preform. 
However, because Honkura in view of Hamano, Bose, Ueyama, Huber and Kline teach using the same cross-linkable thermoplastic polymer as the instantly claimed invention (EVA), it would be prima facie expected that this polymer behave in the same manner after extrusion and during cooling. It would be expected that there would be delayed cross-linking and that the extrudate be semi-solid, and show an initial substantially incomplete level of crosslinking. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Regarding Claim 34, Honkura in view of Ueyama disclose wherein the metal filaments have an aluminum or nickel composition (see para. [0118] of Ueyama). 

Claims 20 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura in view of Hamano, Bose, Ueyama, Huber and Kline, as applied to claim 1 above, in view of Shain (previously cited, US 5,272,008).
Regarding Claims 20 and 21, Honkura does not disclose wherein the solid precursor material further comprises (Claim 20) an antioxidant nor wherein (Claim 21) the antioxidant is a phenolic antioxidant.
	Shain discloses a composition for a rare earth bonded magnet composition comprising a phenolic anti-oxidant (“primary antioxidant constituent is a high molecular weight hindered phenolic antioxidant” Col. 4, lines 47-54). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have incorporated a phenolic anti-oxidant in the solid precursor material, as taught by Shain, for the invention disclosed by Honkura, Hamano, Huber, Kline and Bose. One would be motivated to include this antioxidant in order to enhance oxidation resistance of the permanent magnet particles without detracting from the processability of such particles (Shain, Col. 1, line 64 - Col. 2, line 3).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura in view of Hamano, Bose, Ueyama, Huber and Kline, as applied to claim 1 above, in further view of Ismail (US 20150203661 A1).
	Regarding Claim 29, Honkura in view of Ueyama disclose including carbon filaments such as carbon fiber, graphite fiber, carbon nanofiber, carbon nanotubes and carbon black (see para. [0118]), but Ueyama does note expressly disclose platelet nanofibers.
	Ismail teaches wherein it is well-known to those of ordinary skill in the art to include nanocarbon structures as reinforcing agents for polymer structures, particularly thermoplastic polymers (see para. [0003] and para. [0005]). Ismail teaches wherein reinforcing nanocarbon structures not only include carbon nanotubes, but also commonly, graphite nanofibers (see para. [0029]; see also Table 1, wherein GNF is referred to as platelet graphite nanofibers). One of ordinary skill in the art would appreciate that graphite nanofibers reads on the claimed platelet nanofibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included graphite nanofibers (platelet nanofibers), as taught by Ismail, for the invention disclosed by Honkura, Hamano, Bose, Ueyama, Huber, and Kline. One would be motivated to use graphite nanofibers because Ueyama demonstrates that a wide array of carbon-based nanofilaments are suitable for improving mechanical properties (see teaching above by Ueyama), and because graphite nanofibers are well-known reinforcing agents for thermoplastic polymers (see teaching above by Ismail) and are a commercially available product.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura in view of Hamano, Bose, Ueyama, Huber and Kline, as applied to claim 1 above, in further view of Nadiv (“Graphene nanoribbon – Polymer composites: The critical role of edge functionalization”).
	Regarding Claim 30, Honkura in view of Ueyama disclose including carbon filaments such as carbon fiber, graphite fiber, carbon nanofiber, carbon nanotubes and carbon black (see para. [0118]), but Ueyama does note expressly disclose graphene nanoribbons.
	Nadiv teaches a wherein graphene nanoribbons further improve upon mechanical properties, such as fracture toughness, flexural strength and shear strength, for polymer systems and while decreasing loading rates (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included graphene nanoribbons, as taught by Navid, for the invention disclosed by Honkura, Hamano, Bose, Ueyama, Huber, and Kline. One would be motivated to use graphene nanoribbons in order to improve fracture toughness, flexural strength and shear strength of the magnet while requiring minimal amounts of reinforcing material (see teaching above by Navid). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura in view of Hamano, Bose, Ueyama, Huber and Kline, as applied to alternatively rejected claim 31 above, in further view of Shimozawa (US 2016033178 A1).
Regarding Claim 32, Honkura in view of Ueyama discloses nanotubes, whiskers and fibers, as well as fillers with a titanium oxide composition (see para. [0118] of Ueyama). Ueyama does not expressly disclose titanium oxide ‘filaments’. 
Shimozawa discloses reinforcing polymer composites with fibrous and whisker like fillers such as ceramic fibers, zirconia fibers, and titanium oxide fibers (see para. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included metal oxide filaments, such as titanium oxide fibers or zirconia fibers, as taught by Shimozawa, for the invention disclosed by Honkura and Ueyama. One would be motivated to do this because titanium oxide and zirconia fibers are well-known in the art of reinforcing polymer composites, and because Ueyama teaches that both metal oxide type and filament type reinforcement fillers improve the mechanical properties of a polymer matrix.

Response to Arguments
Applicant’s arguments, filed May 25, 2022, with respect to the rejection of Claim 1, and dependent claims thereof, under 35 U.S.C. 103 over Daido, Hamano, Kikuchi, Bose, Huber and Kline, have been fully considered, and are persuasive in view of the Applicant’s amendments to the claims further requiring carbon nanofilaments in the form of carbon nanotubes, platelet nanofibers or graphene nanoribbons. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Daido, Hamano, Kikuchi, Ueyama, Bose, Huber and Kline, as detailed above, and over Honkura in view of Hamano, Bose, Ueyama, Huber and Kline, as also detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735